At another day, and when the Court came to decide the motionfin the last cause, they said that it disposed of this mor tion to set aside the inquisition, which' must be granted. But as to the motion for appointing elizors, they denied it j saying, that though the Sheriff had acted erroneously, he had' not acted partially ; that the objection of interest was so remote as' not, of itself, to be a disqualification. It went merely to the favor of the officer; and the Court were to deter- • mine from1 the facts, whether it would so far influence him1 as to render the execution of the writ of inquiry by him unsafe for the plaintiff. They did not think so. Upon the evidence before them', they were satisfied that the error was one of judgment merely,
Rule accordingly.''